  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 1 of 77 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




VLSI TECHNOLOGY LLC,


               Plaintiff,
                                                      C.A. No. ______________________

       v.                                             JURY TRIAL DEMANDED


INTEL CORPORATION,


               Defendant.




     VLSI TECHNOLOGY LLC’S COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff VLSI Technology LLC (“VLSI”), by and through its undersigned counsel, pleads

the following against Intel Corporation (“Intel”) and alleges as follows:

                                         THE PARTIES

       1.      Plaintiff VLSI is a Delaware limited liability company duly organized and existing

under the laws of the State of Delaware. The address of the registered office of VLSI is

Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801. The name of VLSI’s

registered agent at that address is The Corporation Trust Company.

       2.      VLSI is the assignee and owns all right, title, and interest to U.S. Patent Nos.

6,366,522 (“the ‘522 Patent”), 6,633,187 (“the ‘187 Patent”), 7,292,485 (“the ‘485 Patent”),




                                              -1-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 2 of 77 PageID #: 2




7,606,983 (“the ‘983 Patent”), 7,725,759 (“the ‘759 Patent”) and 7,793,025 (“the ‘025 Patent”)

(collectively, the “Asserted Patents”).

        3.      On information and belief, Defendant Intel is a corporation duly organized and

existing under the laws of the State of Delaware, having its principal place of business at 2200

Mission College Blvd., Santa Clara, CA 95054.

                                  JURISDICTION AND VENUE

        4.      This is an action arising under the patent laws of the United States, 35 U.S.C. § 1

et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        5.      This Court has personal jurisdiction over Intel because Intel is incorporated in

Delaware. Intel also manufactures products that are and have been used, offered for sale, sold,

and purchased in the District of Delaware.

        6.      Under 28 U.S.C. §§ 1391(b)-(d) and 1400(b), venue is proper in this judicial district

because Intel is incorporated in this district, has committed acts of infringement within this judicial

district giving rise to this action, and does business in this district.

                                            FIRST CLAIM

                            (Infringement of U.S. Patent No. 6,366,522)

        7.      VLSI re-alleges and incorporates herein by reference Paragraphs 1-6 of its

Complaint.

        8.      The ‘522 Patent, entitled “Method and apparatus for controlling power

consumption of an integrated circuit,” was duly and lawfully issued on April 2, 2002. A true and

correct copy of the ‘522 Patent is attached hereto as Exhibit 1.

        9.      The ‘522 Patent names Marcus W. May and Daniel Mulligan as co-inventors.



                                                 -2-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 3 of 77 PageID #: 3




       10.     The ‘522 Patent has been in full force and effect since its issuance. VLSI owns by

assignment the entire right, title, and interest in and to the ‘522 Patent, including the right to seek

damages for past, current, and future infringement thereof.

       11.     The ‘522 Patent “relates generally to integrated circuits and more particularly to

controlling power consumption by an integrated circuit.” Ex. 1 at 1:6-8.

       12.     The ‘522 Patent explains, for example, that “a need exists for a method and

apparatus that adjust[s] the system clock and/or the supply voltage based on the processing

capabilities of an integrated circuit and the application being performed to conserve power.” Id.

at 1:45-48.

       13.     The ‘522 Patent further explains that it “provides a method and apparatus for

controlling power consumption of an integrated circuit.” Id. at 2:7-9.

       14.     VLSI is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ‘522 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that use “Speed Shift” technology with

a fully integrated voltage regulator (“FIVR”) in an infringing manner.

       15.     For example, the ‘522 accused products embody every limitation of at least claim

9 of the ‘522 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

       [“9. A method for controlling power consumption of an integrated circuit, the

       method comprises the steps of:”]



                                               -3-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 4 of 77 PageID #: 4




       16.     Intel Cannon Lake processors are operated using a method of controlling power

consumption of an integrated circuit.

       17.     For example, Intel Cannon Lake processors include an integrated circuit. See, e.g.,

https://ark.intel.com/products/136863/Intel-Core-i3-8121U-Processor-4M-Cache-up-to-3-20-

GHz-?q=Core%20i3-8121U [hereinafter “ARK”].




       [“producing a system clock from a reference clock based on a system clock control

       signal;”]

       18.     Intel Cannon Lake processors are operated using a method that comprises

producing a system clock from a reference clock based on a system clock control signal.

       19.     For example, the Intel power control architecture produces a number of controllably

scalable system clocks, including core clocks, from a reference clock based on system clock

control signals. See, e.g., Power Management of the Third Generation Core Micro Architecture

formerly codenamed Ivy Bridge [hereinafter “PM”] at 27.




                                             -4-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 5 of 77 PageID #: 5




       20.     On information and belief, these and the other pertinent portions of Intel’s Ivy

Bridge generation (as well as the Sandy Bridge and 4th Generation Intel Core SoCs discussed

below) were carried over to the Cannon Lake processor in a manner that is materially the same

with respect to the infringement analysis presented in this example.

       21.     As a further example, reverse engineering of an Intel Cannon Lake processor also

shows the production of a number of controllably scalable system clocks, including core clocks,

from a reference clock based on system clock control signals.




                                              -5-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 6 of 77 PageID #: 6




       [“regulating at least one supply from a power source and an inductance based on a

       power supply control signal; and”]

       22.        Intel Cannon Lake processors are operated using a method that comprises

regulating at least one supply from a power source and an inductance based on a power supply

control signal.

       23.        For example, on information and belief the Fully Integrated Voltage Regulator

(FIVR) on Intel Cannon Lake Processors regulates an output supply (e.g., Vout) from a power

source (e.g., 1st stage VR) and an inductance (e.g., Pkg L) based on power supply control signals.

See, e.g., “FIVR – Fully Integrated Voltage Regulators on the 4th Generation Intel Core SoCs”

[hereinafter “FIVR”] at 2.




                                              -6-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 7 of 77 PageID #: 7




        24.    See also, e.g., FIVR at 1: “Each FIVR is independently programmable to achieve

optimal operation given the requirements of the domain it is powering. The settings are optimized

by the Power Control Unit (PCU), which specifies the input voltage, output voltage, number of

operating phases, and a variety of other settings to minimize the total power consumption of the

die.”

        25.    See    also,    e.g.,   https://forums.anandtech.com/threads/fivr-returning-with-

cannonlake.2484038/#lg=_xfUid-1-1549490270&slide=0 (discussing “FIVR at uncore for

Cannonlake SoC” and “Cannonlake architecture … with FIVR”).

        [“producing the system clock control signal and the power supply control signal

        based on a processing transfer characteristic of a computation engine and “]

        26.    Intel Cannon Lake processors are operated using a method that comprises

producing the system clock control signal and the power supply control signal based on a

processing transfer characteristic of a computation engine.




                                             -7-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 8 of 77 PageID #: 8




       27.     For example, the PCU produces power supply control signals based on a quadratic

model of the VF requirements, a model that includes one or more processing transfer

characteristics of the computation engine. See, e.g., PM at 8.




       28.     See also, e.g., “Power management architecture of the 2nd generation Intel Core

microarchitecture, formerly codenamed Sandy Bridge” at 4.




                                              -8-
  Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 9 of 77 PageID #: 9




          29.   Additionally, the PCU produces system clock control signals based on maximum

frequencies, maximum turbo frequencies and TDP, additional processing transfer characteristics

of the computational engine. See, e.g., ARK.




          [“processing requirements associated with processing at least a portion of an

          application by the computation engine.”]

          30.   Intel Cannon Lake processors are operated using a method that comprises

producing the system clock control signal and the power supply control signal based on processing

requirements associated with processing at least a portion of an application by the computation

engine.

                                               -9-
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 10 of 77 PageID #: 10




       31.     For example, the processor P-state, which includes an operating frequency and

voltage, is set by the PCU and the Hardware-Controlled Performance State system based on

processing requirements deemed appropriate for the applied workload. See, e.g., Intel Software

Developer’s Manual [hereinafter “SDM”] at 3158-3159.




       32.     Reverse engineering analysis shows that Intel Cannon Lake processors include the

HWP feature.




       [...]




                                           - 10 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 11 of 77 PageID #: 11




       33.     Intel has had knowledge of the ‘522 Patent at least since the filing of this Complaint,

and if it did not have actual knowledge prior to that time, it was willfully blind to the existence of

the ‘522 Patent based on, for example, its publicly-known corporate policy forbidding its

employees from reading patents held by outside companies or individuals. For example, in Intel

Corp. v. Future Link Sys., LLC, 268 F. Supp. 3d 605, 623 (D. Del. 2017) the court noted the patent

owner’s observation that “Intel’s own engineers concede that they avoid reviewing other, non-

Intel patents so as to avoid willfully infringing them.” As a further example, former Intel

employees, including Intel’s long-time Chief Architect Robert Colwell, have admitted that this

policy’s purpose is to “avoid possible triple damages for ‘willful infringement.’” As still another

example, on information and belief, Intel has been sued for infringing patents previously assigned

to NXP while this policy was in place, including for infringing a patent naming Marcus W. May

(also an inventor on the ‘522 Patent) as an inventor. See, e.g., VLSI v. Intel Corporation, Civil

Action No. 18-0966-CFC (D. Del.). Yet despite this notice, Intel proceeded to infringe other

patents on inventions developed in the same area by Mr. May. Intel should have known that its

conduct was infringing both prior to and following the filing of this case.

       34.     VLSI is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ‘522 Patent by, for example, controlling the


                                              - 11 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 12 of 77 PageID #: 12




design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States (as used in this pleading, “customers” refers to both direct and indirect

customers, including entities that distribute and resell the accused products, alone or as part of a

system, and end users of such products and systems). For example, Intel publicly provides

documentation, including datasheets available through Intel’s publicly accessible ARK service and

software developer’s manuals, instructing customers on uses of Intel’s products that infringe the

methods of the ‘522 Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s

customers directly infringe the ‘522 Patent by, for example, making, using, offering to sell, and

selling within the United States, and importing into the United States, without authority or license,

products containing the above-described Intel products.

       35.     VLSI is informed and believes, and thereon alleges, that Intel has contributed to the

infringement by its customers of the ‘522 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ‘522 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ‘522 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ‘522 Patent and are not staple articles or commodities of commerce suitable for

substantial noninfringing use. On information and belief, Intel’s customers directly infringe the

‘522 Patent by, for example, making, using, offering to sell, and selling within the United States,




                                              - 12 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 13 of 77 PageID #: 13




and importing into the United States, without authority or license, products containing the above-

described Intel products.

        36.     As a result of Intel’s infringement of the ‘522 Patent, VLSI has been damaged.

VLSI is entitled to recover for damages sustained as a result of Intel’s wrongful acts in an amount

subject to proof at trial.

        37.     To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the ‘522 Patent.

        38.     In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to VLSI.

        39.     VLSI is informed and believes, and thereon alleges, that Intel’s infringement of the

‘522 Patent has been and continues to be willful. As noted above, Intel has had knowledge of the

‘522 Patent, or, at minimum, has been willfully blind to the existence of the ‘522 Patent. Moreover,

after service of this Complaint, Intel undisputedly had knowledge of its infringement of the ‘522

Patent. Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner,

with reckless disregard for VLSI’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

        40.     Based on the information alleged in this claim, as well as the information alleged

in the Second Claim through the Sixth Claim infra, VLSI is informed and believes, and thereon

alleges, that this is an exceptional case, which warrants an award of attorney’s fees to VLSI

pursuant to 35 U.S.C. § 285.




                                              - 13 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 14 of 77 PageID #: 14




                                         SECOND CLAIM

                           (Infringement of U.S. Patent No. 6,633,187)

       41.     VLSI re-alleges and incorporates herein by reference Paragraphs 1-40 of its

Complaint.

       42.     The ‘187 Patent, entitled “Method and apparatus for enabling a stand alone

integrated circuit,” was duly and lawfully issued October 14, 2003. A true and correct copy of the

‘187 Patent is attached hereto as Exhibit 2.

       43.     The ‘187 Patent names Michael R. May and Marcus W. May as inventors.

       44.     The ‘187 Patent has been in full force and effect since its issuance. VLSI owns by

assignment the entire right, title, and interest in and to the ‘187 Patent, including the right to seek

damages for past, current, and future infringement thereof.

       45.     The ‘187 Patent states that it “relates generally to integrated circuits and more

particularly to enabling a stand-alone integrated circuit.” Ex. 2 at 1:7-9.

       46.     The ‘187 Patent states that integrated circuits “include a large amount of circuitry

in a very small area.” Id. at 1:12-13. The ‘187 Patent further explains that when a “power

converter is on-chip with the digital circuitry and the power converter requires a clock signal to

produce a supply voltage, a difficulty arises in enabling such a stand-alone integrated circuit.” Id.

at 1:34-39. Thus, the patent explains, there was a need “for a method and apparatus for enabling

a stand-alone integrated circuit that includes an on-chip power converter.” Id. at 1:40-42.

       47.     VLSI is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ‘187 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the



                                               - 14 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 15 of 77 PageID #: 15




United States, without authority or license, Intel products containing an infringing fully integrated

voltage regulator (“FIVR”).

           48.    For example, the ‘187 accused products embody every limitation of at least claim

1 of the ‘187 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

           [“1. A method for enabling a stand-alone integrated circuit (IC), the method

           comprises the steps of:”]

           49.    Intel Broadwell processors use a method for enabling a stand-alone integrated

circuit.

           50.    For example, Intel Broadwell processors comprise a stand-alone integrated circuit

that includes a FIVR. See, e.g., 5th Generation Intel Core Processor Family Datasheet Vol. 1

[hereinafter “Datasheet”] at 80.




           [“a) establishing an idle state that holds at least a portion of the stand-alone IC in a

           reset condition when a power source is operably coupled to the stand-alone IC;”]

           51.    Intel Broadwell processors use a method that comprises establishing an idle state

that holds at least a portion of the stand-alone IC in a reset condition when a power source is

operably coupled to the stand-alone IC.




                                                - 15 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 16 of 77 PageID #: 16




          52.    For example, Broadwell processors initialize into an idle state that holds the cores

in a reset condition, preventing them from running while a power source is operably coupled to

the stand-alone IC until the correct power sequencing signals are received. See, e.g., Datasheet at

77.




          [“b) receiving a power enable signal;”]

          53.    Intel Broadwell processors use a method that comprises receiving a power enable

signal.

          54.    For example, Broadwell processors receive a power enable signal such as

PROCPWRGD. See, e.g., Datasheet at 77.




                                               - 16 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 17 of 77 PageID #: 17




       [“c) enabling, in response to the power enable signal, an on-chip power converter of

       the stand-alone IC to generate at least one supply from the power source, wherein the

       enabling includes:”]

       55.    Intel Broadwell processors use a method that comprises enabling, in response to the

power enable signal, an on-chip power converter of the stand-alone IC to generate at least one

supply from the power source.

       56.    For example, Broadwell processors are started in response to the power enable

signals, including PROCPWRGD. The system’s Power Control Unit (PCU) then turns on or off

given “rails,” or regions of the chip powered by a particular on-chip power converter. These on-

chip power converters then provide the correct supply voltages.

       57.    See, e.g., “FIVR – Fully Integrated Voltage Regulators on 4th Generation Intel Core

SoCs” [hereinafter “FIVR”] at 4.




                                            - 17 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 18 of 77 PageID #: 18




       58.     On information and belief, these and the other pertinent portions of the FIVR in 4th

Generation Intel Core chips were carried over to the Broadwell processor in a manner that is

materially the same with respect to the infringement analysis presented in this example.

       [“generating a clock signal;” and “generating power converter regulation signals

       based on the clock signal;”]

       59.     Intel Broadwell processors use a method that comprises generating a clock signal

and generating power converter regulation signals based on the clock signal.

       60.     For example, the Frequency Control Module in each FIVR domain of the Intel

Broadwell processor generates a clock signal using, e.g., a “triangular waveform synthesizer” PLL

and generates power converter regulation signals, for instance, in a comparator based on this clock

signal. See, e.g., FIVR at 3.




                                             - 18 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 19 of 77 PageID #: 19




       [“enabling a band-gap reference that is used in generating the power converter

       regulation signals; and”]

       61.     Intel Broadwell processors use a method that comprises enabling a band-gap

reference that is used in generating the power converter regulation signals.

       62.     For example, Broadwell processors, which are manufactured in 14-nm CMOS

technology, on information and belief use a band-gap reference (BGREF) in generating their

power converter regulation signals by measuring “the digital VCC power-up.” See, e.g., “An

Accurate Bandgap-Based Power-on-Detector in 14-nm CMOS Technology” [hereinafter

“Bandgap”] at 1.




                                             - 19 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 20 of 77 PageID #: 20




      63.    See also, e.g., FIVR at 3.




      64.    See also, e.g., Bandgap at 4, stating that this circuit was produced “extensively in

high-volume manufacturing.”




                                           - 20 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 21 of 77 PageID #: 21




       [“d) when the at least one supply has substantially reached a steady-state condition,

       enabling functionality of the stand-alone IC.”]

       65.     Intel Broadwell processors use a method that comprises, when the at least one

supply has substantially reached a steady-state condition, enabling functionality of the stand-alone

IC.

       66.     For example, Broadwell processors use a “power-on detector” to enable

functionality of the IC when the supply voltages have reached their steady state operating level.

See, e.g., Bandgap at 1.




       67.     Intel has had knowledge of the ‘187 Patent at least since the filing of this Complaint,

and if it did not have actual knowledge prior to that time, it was willfully blind to the existence of

the ‘187 Patent based on, for example, its publicly-known corporate policy forbidding its

employees from reading patents held by outside companies or individuals, as already described

above. As still another example, on information and belief, Intel has been sued for infringing

patents previously assigned to NXP while this policy was in place, including for infringing a patent

naming Marcus W. May (also an inventor on the ‘187 Patent) as an inventor, as also already

explained above. Yet despite this notice, Intel proceeded to infringe other patents on inventions




                                              - 21 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 22 of 77 PageID #: 22




developed in the same area by Mr. May. Intel should have known that its conduct was infringing

both prior to and following the filing of this case.

       68.     VLSI is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ‘187 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States.      For example, Intel publicly provides documentation, including

datasheets available through Intel’s publicly accessible ARK service and software developer’s

manuals, instructing customers on uses of Intel’s products that infringe the methods of the ‘187

Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly

infringe the ‘187 Patent by, for example, making, using, offering to sell, and selling within the

United States, and importing into the United States, without authority or license, products

containing the above-described Intel products.

       69.     VLSI is informed and believes, and thereon alleges, that Intel has contributed to the

infringement by its customers of the ‘187 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ‘187 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ‘187 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ‘187 Patent and are not staple articles or commodities of commerce suitable for

substantial noninfringing use. On information and belief, Intel’s customers directly infringe the



                                               - 22 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 23 of 77 PageID #: 23




‘187 Patent by, for example, making, using, offering to sell, and selling within the United States,

and importing into the United States, without authority or license, products containing the above-

described Intel products.

        70.     As a result of Intel’s infringement of the ‘187 Patent, VLSI has been damaged.

VLSI is entitled to recover for damages sustained as a result of Intel’s wrongful acts in an amount

subject to proof at trial.

        71.     To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the ‘187 Patent.

        72.     In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to VLSI.

        73.     VLSI is informed and believes, and thereon alleges, that Intel’s infringement of the

‘187 Patent has been and continues to be willful. As noted above, Intel has had knowledge of the

‘187 Patent, or, at minimum, has been willfully blind to the existence of the ‘187 Patent. Moreover,

after service of this Complaint, Intel undisputedly had knowledge of its infringement of the ‘187

Patent. Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner,

with reckless disregard for VLSI’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

                                          THIRD CLAIM

                             (Infringement of U.S. Patent No. 7,292,485)

        74.     VLSI re-alleges and incorporates herein by reference Paragraphs 1-73 of its

Complaint.




                                              - 23 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 24 of 77 PageID #: 24




       75.        The ‘485 Patent, entitled “SRAM having variable power supply and method

therefor,” was duly and lawfully issued November 6, 2007. A true and correct copy of the ‘485

Patent is attached hereto as Exhibit 3.

       76.        The ‘485 Patent names Olga R. Lu, Lawrence F. Childs, and Craig D. Gunderson

as co-inventors.

       77.        The ‘485 Patent has been in full force and effect since its issuance. VLSI owns by

assignment the entire right, title, and interest in and to the ‘485 Patent, including the right to seek

damages for past, current, and future infringement thereof.

       78.        The ‘485 Patent states that it “relates generally to memories, and more particularly,

to a static random access (SRAM) memory having a variable power supply and method therefor.”

Ex. 3 at 1:6-9.

       79.        The ‘485 Patent explains that “[s]tatic random access memories (SRAMs) are

generally used in applications requiring high speed, such as memory in a data processing system.”

Id. at 1:13-15. The ‘485 Patent explains “increasing [certain] ratios improves cell stability.

However, improving stability comes at the expense of lower write performance.” Id. at 1:36-38.

The patent further explains, “there is a need for a SRAM having improved cell stability while also

having improved write margins.” Id. at 1:42-43.

       80.        VLSI is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ‘485 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that use infringing write-assist

technology in static random access memory (“SRAM”) arrays.



                                                - 24 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 25 of 77 PageID #: 25




       81.     For example, the ‘485 accused products embody every limitation of at least claim

12 of the ‘485 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

       [“12. A method, comprising: providing a memory comprising:”]

       82.     Intel Broadwell processors operate using a method comprising providing a

memory.

       83.     For example, reverse engineering shows that Broadwell processors include several

SRAM arrays, including the array shown below as SRAM4:




       [“a memory array comprising a first line of memory cells and a second line of

       memory cells;”]


                                              - 25 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 26 of 77 PageID #: 26




       84.     Intel Broadwell processors operate using a method comprising providing a memory

array comprising a first line of memory cells and a second line of memory cells.

       85.     For example, reverse engineering shows that Broadwell’s SRAM arrays are

constructed using a plurality of columns:




       [“a first power supply terminal;”]

       86.     Intel Broadwell processors operate using a method comprising providing a first

power supply terminal.




                                            - 26 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 27 of 77 PageID #: 27




       87.     For example, reverse engineering shows that Broadwell includes a first power

supply terminal (e.g., VDDa):




       [“a first capacitance structure includes a plurality of dummy cells;”]

       88.     Intel Broadwell processors operate using a method comprising providing a first

capacitance structure that includes a plurality of dummy cells.

       89.     For example, reverse engineering shows that Intel Broadwell processors include a

cell power switch capacitor comprising a plurality of dummy transistors (e.g., NC1 and NC2):




                                             - 27 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 28 of 77 PageID #: 28




       [“a first power supply line coupled to the first line of memory cells; and”]

       90.     Intel Broadwell processors operate using a method comprising providing a first

power supply line coupled to the first line of memory cells.

       91.     For example, reverse engineering shows that Broadwell includes a first power

supply line (e.g., VDDC[136]), coupled to the first line of memory cells:




                                             - 28 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 29 of 77 PageID #: 29




       [“a second power supply line coupled to the second line of memory cells;”]

       92.    Intel Broadwell processors operates using a method comprising providing a second

power supply line coupled to the second line of memory cells.

       93.    For example, reverse engineering shows that Broadwell includes a second power

supply line (e.g., VDDC[271]) coupled to the second line of memory cells:




                                           - 29 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 30 of 77 PageID #: 30




       [“a switching circuit that has transistors that connected between the first power

       supply terminal, the first power supply line, the second power supply line and the

       first capacitance structure”]

       94.     Intel Broadwell processors operate using a method comprising providing a

switching circuit that has transistors that connected between the first power supply terminal, the

first power supply line, the second power supply line and the first capacitance structure.

       95.     For example, reverse engineering shows that Broadwell includes a switching

circuit, e.g., ARR_PWR_SRC, that has transistors that connect a capacitance structure, the power

supply lines, and the plurality of power supply lines:




                                              - 30 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 31 of 77 PageID #: 31




       96.     Reverse engineering also shows connection of first power supply terminal (VDDa)

to VDDc:




       [“selecting the second line of memory cells for writing;”]

       97.     Intel Broadwell processors operate using a method comprising selecting the second

line of memory cells for writing.


                                            - 31 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 32 of 77 PageID #: 32




       98.     For example, the column based voltage bias technique used in the SRAM selects

particular columns for reading. See, e.g., “A 0.6V 1.5GHz 84Mb SRAM Design in 14nm FinFET

CMOS Technology” [hereinafter “SRAM”] at 1: “The CS-TVC operation begins with a self-timed

pulse (TVC PULSE) aligned to the rising edge of WL that simultaneously disconnects the selected

VCS region from VCC, disables the NMOS devices in the CS-TVC capacitor, and connects VCS

to the pre-discharged GCSCAP node.”

       [“coupling the first power supply terminal to the first power supply line;”]

       99.     Intel Broadwell processors operate using a method comprising coupling the first

power supply terminal to the first power supply line.

       100.    For example, columns that are not being written to (including the first column) are

connected to the first power supply terminal to their power supply lines. This power supply

terminal is described as “VCS” by Intel. See, e.g., SRAM at 1: “The CS-TVC operation begins

with a self-timed pulse (TVC PULSE) aligned to the rising edge of WL that simultaneously

disconnects the selected VCS region from VCC, disables the NMOS devices in the CS-TVC

capacitor, and connects VCS to the pre-discharged GCSCAP node. Charge is balanced through a

PMOS switch between the VCS region selected and GCSCAP, resulting in a temporary

suppression of the VCS node to improve write margin. The falling edge of the TVC pulse

completes the operation and restores the VCS voltage level to VCC.”

       [“decoupling the second line of memory cells from the first power supply

       terminal;”]

       101.    Intel Broadwell processors operate using a method comprising decoupling the

second line of memory cells from the first power supply terminal.




                                             - 32 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 33 of 77 PageID #: 33




       102.    For example, columns that are being written to (including the second column) are

disconnected from the first power supply terminal. See, e.g., SRAM at 1: “The CS-TVC operation

begins with a self-timed pulse (TVC PULSE) aligned to the rising edge of WL that simultaneously

disconnects the selected VCS region from VCC, disables the NMOS devices in the CS-TVC

capacitor, and connects VCS to the pre-discharged GCSCAP node. Charge is balanced through a

PMOS switch between the VCS region selected and GCSCAP, resulting in a temporary

suppression of the VCS node to improve write margin. The falling edge of the TVC pulse

completes the operation and restores the VCS voltage level to VCC.”

       [“coupling charge from the second power supply line to the first capacitance

       structure; and”]

       103.    Intel Broadwell processors operate using a method comprising coupling charge

from the second power supply line to the first capacitance structure.

       104.    For example, columns that are being written to (including the second column) have

charge coupled to the capacitance structure, here referred to as GCSCAP. See, e.g., SRAM at 1:

“The CS-TVC operation begins with a self-timed pulse (TVC PULSE) aligned to the rising edge

of WL that simultaneously disconnects the selected VCS region from VCC, disables the NMOS

devices in the CS-TVC capacitor, and connects VCS to the pre-discharged GCSCAP node. Charge

is balanced through a PMOS switch between the VCS region selected and GCSCAP, resulting in

a temporary suppression of the VCS node to improve write margin. The falling edge of the TVC

pulse completes the operation and restores the VCS voltage level to VCC.”

       [“writing a memory cell in the second line of memory cells.”]

       105.    Intel Broadwell processors operate using a method comprising writing a memory

cell in the second line of memory cells.



                                             - 33 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 34 of 77 PageID #: 34




        106.    For example, memory cells are written in columns that are being written to

(including the second column). See, e.g., SRAM at 1: “The CS-TVC operation begins with a self-

timed pulse (TVC PULSE) aligned to the rising edge of WL that simultaneously disconnects the

selected VCS region from VCC, disables the NMOS devices in the CS-TVC capacitor, and

connects VCS to the pre-discharged GCSCAP node. Charge is balanced through a PMOS switch

between the VCS region selected and GCSCAP, resulting in a temporary suppression of the VCS

node to improve write margin. The falling edge of the TVC pulse completes the operation and

restores the VCS voltage level to VCC.”

        107.    Intel has had knowledge of the ‘485 Patent at least since the filing of this Complaint,

and if it did not have actual knowledge prior to that time, it was willfully blind to the existence of

the ‘485 Patent based on, for example, its publicly-known corporate policy forbidding its

employees from reading patents held by outside companies or individuals, as already described

above. Intel should have known that its conduct was infringing both prior to and following the

filing of this case.

        108.    VLSI is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ‘485 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States.      For example, Intel publicly provides documentation, including

datasheets available through Intel’s publicly accessible ARK service and software developer’s

manuals, instructing customers on uses of Intel’s products that infringe the methods of the ‘485

Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly



                                               - 34 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 35 of 77 PageID #: 35




infringe the ‘485 Patent by, for example, making, using, offering to sell, and selling within the

United States, and importing into the United States, without authority or license, products

containing the above-described Intel products.

        109.    VLSI is informed and believes, and thereon alleges, that Intel has contributed to the

infringement by its customers of the ‘485 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ‘485 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ‘485 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ‘485 Patent and are not staple articles or commodities of commerce suitable for

substantial noninfringing use. On information and belief, Intel’s customers directly infringe the

‘485 Patent by, for example, making, using, offering to sell, and selling within the United States,

and importing into the United States, without authority or license, products containing the above-

described Intel products.

        110.    As a result of Intel’s infringement of the ‘485 Patent, VLSI has been damaged.

VLSI is entitled to recover for damages sustained as a result of Intel’s wrongful acts in an amount

subject to proof at trial.

        111.    To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the ‘485 Patent.

        112.    In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to VLSI.




                                              - 35 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 36 of 77 PageID #: 36




       113.    VLSI is informed and believes, and thereon alleges, that Intel’s infringement of the

‘485 Patent has been and continues to be willful. As noted above, Intel has had knowledge of the

‘485 Patent, or, at minimum, has been willfully blind to the existence of the ‘485 Patent. Moreover,

after service of this Complaint, Intel undisputedly had knowledge of its infringement of the ‘485

Patent. Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner,

with reckless disregard for VLSI’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

                                        FOURTH CLAIM

                            (Infringement of U.S. Patent No. 7,606,983)

       114.    VLSI re-alleges and incorporates herein by reference Paragraphs 1-113 of its

Complaint.

       115.    The ‘983 Patent, entitled “Sequential ordering of transactions in digital systems

with multiple requestors,” was duly and lawfully issued October 20, 2009. A true and correct copy

of the ‘983 Patent is attached hereto as Exhibit 4.

       116.    The ‘983 Patent names Kevin Locker as the inventor.

       117.    The ‘983 Patent has been in full force and effect since its issuance. VLSI owns by

assignment the entire right, title, and interest in and to the ‘983 Patent, including the right to seek

damages for past, current, and future infringement thereof.

       118.    The ‘983 Patent “relates generally to methods and apparatuses for designing digital

systems.” Ex. 4 at 1:7-8.

       119.    The ‘983 Patent explains that “[m]any digital electronic devices include multiple

autonomous or semi-autonomous functional modules, such as processors, that share access to

common resources, such as memory.” Id. at 1:19-22. The ‘983 Patent describes, for example,



                                               - 36 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 37 of 77 PageID #: 37




providing “an improved transaction ordering policy in which individual occurrences of access

requests can specify whether or not the associated transaction is to be performed in order.” Id. at

4:57-60.

       120.    VLSI is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ‘983 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that implement the Intel Quick Path

Interconnect (“QPI”) Link Layer in an infringing manner.

       121.    For example, the ‘983 accused products embody every limitation of at least claim

11 of the ‘983 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

       [“11. A method of processing information, the method comprising:”]

       122.    Broadwell Server processors, which support the Intel QPI Link Layer, use a method

of processing information as shown below. See, e.g., https://ark.intel.com/products/91317/Intel-

Xeon-Processor-E5-2699-v4-55M-Cache-2-20-GHz-.




                                              - 37 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 38 of 77 PageID #: 38




       [“holding data;”]

       123.     Broadwell Server processors use a method of processing information comprising

holding data.

       124.     For example, Broadwell Server processors are each connected via a memory

interface to a memory controller. See, e.g., An Introduction to the Intel QuickPath Interconnect

[hereinafter “QPI”] at 8.




                                            - 38 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 39 of 77 PageID #: 39




       125.    As another example, Broadwell Server processors include shared and separate

caches. See, e.g., QPI at 8.




                                          - 39 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 40 of 77 PageID #: 40




       [“performing in parallel at least two series of operations;”]

       126.    Broadwell Server processors use a method of processing information comprising

performing in parallel at least two series of operations.

       127.    For example, Broadwell Server systems contain multiple cores that perform

operations in parallel. See, e.g., QPI at 8.




                                               - 40 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 41 of 77 PageID #: 41




       [“generating an access request when performing one of the operations when the

       operation involves accessing the data;”]

       128.    Broadwell Server processors use a method of processing information comprising

generating an access request when performing one of the operations when the operation involves

accessing the data.

       129.    For example, when one core in a Broadwell Server system makes an access to data,

such as a read from memory, it may create one or more access requests such as, for example, a

message in a Home Message Class or a message in a Non-coherent Standard Message Class. See,

e.g., “Weaving High Performance Multiprocessor Fabric” [hereinafter “Fabric”] at 42, 119-120.

                                           - 41 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 42 of 77 PageID #: 42




                                  - 42 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 43 of 77 PageID #: 43




       [“including in each access request an indication of whether or not this occurrence of

       the access request has a specified order among other occurrences of the access

       request; including an indication of the specified order in those occurrence[s] of the

       access request that ar[e] ordered; receiving the access requests from each of the

       series of operations;”]

       130.    Broadwell Server processors use a method of processing information comprising

including in each access request an indication of whether or not this occurrence of the access

request has a specified order among other occurrences of the access request, including an

indication of the specified order in those occurrences of the access request that are ordered;

receiving the access requests from each of the series of operations.

       131.    For example, each request sent over the QuickPath Interconnect in connection with

Broadwell Server processors contains indications including, e.g., Requester Transaction ID,

address, and type that indicates that certain types of requests must be ordered, and if they are to be




                                              - 43 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 44 of 77 PageID #: 44




ordered, which order they are to be performed in. These ordering requirements are based, e.g., on

“stall” rules that require that certain messages be sent before others. See, e.g., Datasheet at 81, 84.




                                               - 44 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 45 of 77 PageID #: 45




    132.   See also, e.g., Fabric at 118-120.




                                         - 45 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 46 of 77 PageID #: 46




                                  - 46 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 47 of 77 PageID #: 47




       [“determining a performance order for the access requests, wherein if the access

       requests are ordered then the performance order conforms to the specified order;

       and performing the access requests in the performance order.”]

       133.    Broadwell Server processors use a method of processing information comprising

determining a performance order for the access requests, wherein if the access requests are ordered

then the performance order conforms to the specified order and performing the access requests in

the performance order.

       134.    For example, QPI agents in Broadwell Server processors perform the access

requests in the order as determined by the rules discussed above. See, e.g., Datasheet at 81, 84.




                                             - 47 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 48 of 77 PageID #: 48




                                  - 48 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 49 of 77 PageID #: 49




    135.   See also, e.g., QPI at 109.




    136.   See also, e.g., Fabric at 118-120.




                                         - 49 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 50 of 77 PageID #: 50




                                  - 50 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 51 of 77 PageID #: 51




        137.    Intel has had knowledge of the ‘983 Patent at least since the filing of this Complaint,

and if it did not have actual knowledge prior to that time, it was willfully blind to the existence of

the ‘983 Patent based on, for example, its publicly-known corporate policy forbidding its

employees from reading patents held by outside companies or individuals, as already described

above. Intel should have known that its conduct was infringing both prior to and following the

filing of this case.

        138.    VLSI is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ‘983 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States.      For example, Intel publicly provides documentation, including

datasheets available through Intel’s publicly accessible ARK service and software developer’s

manuals, instructing customers on uses of Intel’s products that infringe the methods of the ‘983


                                               - 51 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 52 of 77 PageID #: 52




Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly

infringe the ‘983 Patent by, for example, making, using, offering to sell, and selling within the

United States, and importing into the United States, without authority or license, products

containing the above-described Intel products.

        139.    VLSI is informed and believes, and thereon alleges, that Intel has contributed to the

infringement by its customers of the ‘983 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ‘983 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ‘983 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ‘983 Patent and are not staple articles or commodities of commerce suitable for

substantial noninfringing use. On information and belief, Intel’s customers directly infringe the

‘983 Patent by, for example, making, using, offering to sell, and selling within the United States,

and importing into the United States, without authority or license, products containing the above-

described Intel products.

        140.    As a result of Intel’s infringement of the ‘983 Patent, VLSI has been damaged.

VLSI is entitled to recover for damages sustained as a result of Intel’s wrongful acts in an amount

subject to proof at trial.

        141.    To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the ‘983 Patent.

        142.    In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to VLSI.



                                              - 52 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 53 of 77 PageID #: 53




       143.    VLSI is informed and believes, and thereon alleges, that Intel’s infringement of the

‘983 Patent has been and continues to be willful. As noted above, Intel has had knowledge of the

‘983 Patent, or, at minimum, has been willfully blind to the existence of the ‘983 Patent. Moreover,

after service of this Complaint, Intel undisputedly had knowledge of its infringement of the ‘983

Patent. Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner,

with reckless disregard for VLSI’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

                                          FIFTH CLAIM

                           (Infringement of U.S. Patent No. 7,725,759)

       144.    VLSI re-alleges and incorporates herein by reference Paragraphs 1-143 of its

Complaint.

       145.    The ‘759 Patent, entitled “System and method of managing clock speed in an

electronic device,” was duly and lawfully issued May 25, 2010. A true and correct copy of the

‘759 Patent is attached hereto as Exhibit 5.

       146.    The ‘759 Patent names Matthew Henson as inventor.

       147.    The ‘759 Patent has been in full force and effect since its issuance. VLSI owns by

assignment the entire right, title, and interest in and to the ‘759 Patent, including the right to seek

damages for past, current, and future infringement thereof.

       148.    The ‘759 Patent states that it “relates to electronic devices and to managing clock

speeds within electronic devices.” Ex. 5 at 1:6-7.

       149.    The ‘759 Patent explains, for instance, “there is a need for an improved system and

method of controlling a clock frequency in an electronic device in order to selectively deliver faster

clock speeds.” Id. at 1:22-24.



                                               - 53 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 54 of 77 PageID #: 54




        150.   The ‘759 Patent discloses, among other things, “[a] method of controlling a clock

frequency . . . [that] includes monitoring a plurality of master devices that are coupled to a bus

within a system.” Id. at 1:46-48.

        151.   VLSI is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ‘759 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that use infringing Hardware-Controlled

Performance States (“HWP” or “Speed Shift”) technology.

        152.   For example, the ‘759 accused products embody every limitation of at least claim

1 of the ‘759 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

        [“1. A method comprising:”]

        153.   Intel Skylake processors, which include Hardware-Controlled Performance States

(HWP or “Speed Shift”), are operated using a method comprising the elements listed below. See,

e.g.,   https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/6th-gen-

core-family-mobile-brief.pdf at 8.




                                              - 54 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 55 of 77 PageID #: 55




       [“monitoring a plurality of master devices coupled to a bus;”]

       154.    Intel Skylake processors are operated using a method that comprises monitoring a

plurality of master devices coupled to a bus.

       155.    For example, Intel Skylake processors include a “Package Control Unit” that

monitors the operations of a plurality of cores. These cores are connected by a “ring interconnect”

bus. See, e.g., “Power management architecture of the 2nd generation Intel Core microarchitecture,

formally codenamed Sandy Bridge” [hereinafter “PCU”] at 4.




                                                - 55 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 56 of 77 PageID #: 56




       156.    On information and belief, these and the other pertinent portions of the Sandy

Bridge family of processors were carried over to Skylake processors in a manner that is materially

the same with respect to the infringement analysis presented in this example.

       [“receiving a request, from a first master device of the plurality of master devices, to

       change a clock frequency of a high-speed clock, the request sent from the first

       master device in response to a predefined change in performance of the first master

       device,”]

       157.    Intel Skylake processors are operated using a method that comprises receiving a

request, from a first master device of the plurality of master devices, to change a clock frequency

of a high-speed clock, the request sent from the first master device in response to a predefined

change in performance of the first master device.

       158.    For example, each core monitors its own “applied workload” for a change in

performance in that device. If a first core detects a predefined change in performance, it will


                                             - 56 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 57 of 77 PageID #: 57




request that the system change P-state, which corresponds to the high-speed frequency of operation

of the cores on the device. This detection is signaled as a request to the PCU, which is responsible

for setting frequencies on the microprocessor. See, e.g., SDM at 3158-3159.




       [“wherein the predefined change in performance is due to loading of the first master

       device as measured within a predefined time interval; and”]

       159.      Intel Skylake processors are operated using a method wherein the predefined

change in performance is due to loading of the first master device as measured within a predefined

time interval.

       160.      For example, the change in performance measured is due to the loading of the

processor in a predefined time interval, the “moving workload history observation window.” This

window can either be specified by an operating system or determined by the processor. See, e.g.,

SDM at 3161-3162.




                                             - 57 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 58 of 77 PageID #: 58




       [“in response to receiving the request from the first master device: providing the

       clock frequency of the high-speed clock as an output to control a clock frequency of

       a second master device coupled to the bus; and”]

       161.    Intel Skylake processors are operated using a method that comprises, in response

to receiving the request from the first master device, providing the clock frequency of the high-

speed clock as an output to control a clock frequency of a second master device coupled to the bus.

       162.    For example, when the PCU receives the request from the first core to change the

clock frequency, the same frequency is also supplied to each other core in the platform, at least

one of which is a second master device coupled to the ring interconnect bus. Each core shares a

common frequency. See, e.g., PCU at 5.




       [“providing the clock frequency of the high-speed clock as an output to control a

       clock frequency of the bus.”]




                                             - 58 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 59 of 77 PageID #: 59




       163.    Intel Skylake processors are operated using a method that comprises providing the

clock frequency of the high-speed clock as an output to control a clock frequency of the bus.

       164.    For example, when the PCU receives the request from the first core to change the

clock frequency, the same frequency is also supplied to the ring interconnect itself, which shares

a clock frequency with the cores. See, e.g., PCU at 5.




       165.    See also, e.g., http://docplayer.net/38640265-Overclocking-intel-core-processors-

taking-overclocking-to-the-next-level.html at 24.




                                             - 59 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 60 of 77 PageID #: 60




        166.    Intel has had knowledge of the ‘759 Patent at least since the filing of this Complaint,

and if it did not have actual knowledge prior to that time, it was willfully blind to the existence of

the ‘759 Patent based on, for example, its publicly-known corporate policy forbidding its

employees from reading patents held by outside companies or individuals, as already described

above. Intel should have known that its conduct was infringing both prior to and following the

filing of this case.

        167.    VLSI is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ‘759 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States.      For example, Intel publicly provides documentation, including

datasheets available through Intel’s publicly accessible ARK service and software developer’s

manuals, instructing customers on uses of Intel’s products that infringe the methods of the ‘759

Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly infringe


                                               - 60 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 61 of 77 PageID #: 61




the ‘759 Patent by, for example, making, using, offering to sell, and selling within the United

States, and importing into the United States, without authority or license, products containing the

above-described Intel products.

        168.    VLSI is informed and believes, and thereon alleges, that Intel has contributed to the

infringement by its customers of the ‘759 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ‘759 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ‘759 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ‘759 Patent and are not staple articles or commodities of commerce suitable for

substantial non-infringing use. On information and belief, Intel’s customers directly infringe the

‘759 Patent by, for example, making, using, offering to sell, and selling within the United States,

and importing into the United States, without authority or license, products containing the above-

described Intel products.

        169.    As a result of Intel’s infringement of the ‘759 Patent, VLSI has been damaged.

VLSI is entitled to recover for damages sustained as a result of Intel’s wrongful acts in an amount

subject to proof at trial.

        170.    To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the ‘759 Patent.

        171.    In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to VLSI.




                                              - 61 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 62 of 77 PageID #: 62




         172.   VLSI is informed and believes, and thereon alleges, that Intel’s infringement of the

‘759 Patent has been and continues to be willful. As noted above, Intel has had knowledge of the

‘759 Patent, or, at minimum, has been willfully blind to the existence of the ‘759 Patent. Moreover,

after service of this Complaint, Intel undisputedly had knowledge of its infringement of the ‘759

Patent. Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner,

with reckless disregard for VLSI’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

                                          SIXTH CLAIM

                           (Infringement of U.S. Patent No. 7,793,025)

         173.   VLSI re-alleges and incorporates herein by reference Paragraphs 1-172 of its

Complaint.

         174.   The ‘025 Patent, entitled “Hardware managed context sensitive interrupt priority

level control,” was duly and lawfully issued September 7, 2010. A true and correct copy of the

‘025 Patent is attached hereto as Exhibit 6.

         175.   The ‘025 Patent names Robert Ehrlich, Brett W. Murdock, and Craig D. Shaw as

co-inventors.

         176.   The ‘025 Patent has been in full force and effect since its issuance. VLSI owns by

assignment the entire right, title, and interest in and to the ‘025 Patent, including the right to seek

damages for past, current, and future infringement thereof.

         177.   The ‘025 Patent states that it “relates generally to interrupt controllers.” Ex. 6 at

1:8-9.

         178.   The ‘025 Patent explains, for instance, that by using a “mode control selector to

selectively couple different priority level assignments to a priority encoding module, context



                                               - 62 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 63 of 77 PageID #: 63




sensitive switching of the priority levels assigned to each interrupt request can be implemented

with reduced latency.” Id. at Abstract.

        179.   VLSI is informed and believes, and thereon alleges, that Intel has infringed and

unless enjoined will continue to infringe one or more claims of the ‘025 Patent, in violation of 35

U.S.C. § 271, by, among other things, making, using, offering to sell, and selling within the United

States, supplying or causing to be supplied in or from the United States, and importing into the

United States, without authority or license, Intel products that use infringing interrupt routing

technology.

        180.   For example, the ‘025 accused products embody every limitation of at least claim

1 of the ‘025 Patent, literally or under the doctrine of equivalents, as set forth below. The further

descriptions below, which are based on publicly available information, are preliminary examples

and are non-limiting.

        [“1. A method for implementing interrupts in a data processing system,

        comprising:”]

        181.   Intel Ivy Bridge processors operate using a method for implementing interrupts in

a data processing system.

        182.   For example, Ivy Bridge processors handle interrupts using the “Power Aware

Interrupt Routing” system. See, e.g., Intel Software Developer’s Manual [hereinafter “SDM”] at

2869.




                                              - 63 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 64 of 77 PageID #: 64




       183.   See also, e.g., Power Management of the Third Generation Intel Core Micro

Architecture formerly codenamed Ivy Bridge [hereinafter “Hot Chips”] at 9.




       [“receiving one or more interrupt requests from one or more interrupt sources;”]

       184.   Intel Ivy Bridge processors operate using a method that includes receiving one or

more interrupt requests from one or more interrupt sources.


                                            - 64 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 65 of 77 PageID #: 65




       185.    For example, Ivy Bridge processors can receive one or more interrupt requests by

means of, e.g., the INTR pin or through an APIC (Advanced Programmable Interrupt Controller).

See, e.g., SDM at 2871.




       [“selectively masking the one or more interrupt requests to generate one or more

       pending interrupt signals;”]

       186.    Intel Ivy Bridge processors operate using a method that includes selectively

masking the one or more interrupt requests to generate one or more pending interrupt signals.

       187.    For example, Intel Ivy Bridge processors can mask the one or more maskable

interrupts to generate pending interrupts to the cores. See, e.g., SDM at 2874.




       188.    The selectively masked interrupts are stored as pending interrupt signals to be

processed. See, e.g., SDM at 2876.




                                             - 65 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 66 of 77 PageID #: 66




       [“providing a plurality of interrupt priority storage devices comprising a first

       interrupt priority storage device for storing priority level information associated with

       a first system mode, and a second interrupt priority storage device for storing priority

       level information associated with a second system mode; and”]

       189.    Intel Ivy Bridge processors operate using a method that includes providing a

plurality of interrupt priority storage devices comprising a first interrupt priority storage device for

storing priority level information associated with a first system mode, and a second interrupt

priority storage device for storing priority level information associated with a second system mode.

       190.    For example, each of the plurality of cores in Intel Ivy Bridge processors include a

“local APIC” (Advanced Programmable Interrupt Control) that stores interrupts. See, e.g., SDM

at 3047.




                                               - 66 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 67 of 77 PageID #: 67




       191.   Each local APIC also masks and stores priority information for interrupts.

Therefore, each multicore Ivy Bridge processor contains a plurality of interrupt priority storage

devices. See, e.g., SDM at 3051.




                                            - 67 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 68 of 77 PageID #: 68




       192.    Additionally, interrupts are routed to a particular core depending on parameters

such as loading, power state, and power mode. Each core’s APIC is associated with a given system

mode depending on those parameters. See, e.g., Hot Chips at 9.




       [“providing a plurality of interrupt priority storage devices comprising a first

       interrupt priority storage device for storing priority level information associated with

       a first system mode for each of the one or more interrupt requests, and a second

       interrupt priority storage device for storing priority level information associated with

       a second system mode for each of the one or more interrupt requests; and”]

       193.    Intel Ivy Bridge processors operate using a method that includes providing a

plurality of interrupt priority storage devices comprising a first interrupt priority storage device for

storing priority level information associated with a first system mode for each of the one or more

interrupt requests, and a second interrupt priority storage device for storing priority level

information associated with a second system mode for each of the one or more interrupt requests.
                                               - 68 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 69 of 77 PageID #: 69




          194.   For example, each local APIC can process events from each of the one or more

interrupt requests. See the evidence cited above in connection with the previous element.

          [“selectively coupling, in response to a mode control signal, one of the plurality of

          interrupt priority storage devices to provide logic circuitry with priority level

          information corresponding to the mode control signal,”]

          195.   Intel Ivy Bridge processors operate using a method that includes selectively

coupling, in response to a mode control signal, one of the plurality of interrupt priority storage

devices to provide logic circuitry with priority level information corresponding to the mode control

signal.

          196.   For example, Intel Ivy Bridge processors selectively couple, in response to power

mode and power state control signals, interrupts including priority level information to a given

core, and that core’s local APIC. See, e.g., Hot Chips at 9. Each core’s APIC is associated with a

given system mode depending on parameters such as loading, power mode, and power state. Id.




                                              - 69 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 70 of 77 PageID #: 70




        [“where the logic circuitry uses the provided priority level information to prioritize

        one or more of the pending interrupt signals and”]

        197.   Intel Ivy Bridge processors operate using a method where the logic circuitry uses

the provided priority level information to prioritize one or more of the pending interrupt signals.

        198.   For example, the local APIC performs interrupt prioritization. See, e.g., SDM at

3051.




                                              - 70 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 71 of 77 PageID #: 71




    199.   See also, e.g., SDM at 3074.




    [“also provides an interrupt request signal which will cause an interrupt to occur in

    the data processing system.”]

                                          - 71 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 72 of 77 PageID #: 72




       200.    Intel Ivy Bridge processors operate using a method that also provides an interrupt

request signal which will cause an interrupt to occur in the data processing system.

       201.    For example, the local APIC generates an interrupt request signal to a core that

causes interrupt handlers to be called in that core. See, e.g., SDM at 2879.




       202.    See also, e.g., SDM at 3051.




                                              - 72 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 73 of 77 PageID #: 73




        203.    Intel has had knowledge of the ‘025 Patent at least since the filing of this Complaint,

and if it did not have actual knowledge prior to that time, it was willfully blind to the existence of

the ‘025 Patent based on, for example, its publicly-known corporate policy forbidding its

employees from reading patents held by outside companies or individuals, as already described

above. Intel should have known that its conduct was infringing both prior to and following the

filing of this case.

                                               - 73 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 74 of 77 PageID #: 74




       204.    VLSI is informed and believes, and thereon alleges, that Intel actively, knowingly,

and intentionally has induced infringement of the ‘025 Patent by, for example, controlling the

design and manufacture of, offering for sale, selling, supplying, and otherwise providing

instruction and guidance regarding the above-described products with the knowledge and specific

intent to encourage and facilitate infringing uses of such products by its customers both inside and

outside the United States.     For example, Intel publicly provides documentation, including

datasheets available through Intel’s publicly accessible ARK service and software developer’s

manuals, instructing customers on uses of Intel’s products that infringe the methods of the ‘025

Patent. See, e.g., http://ark.intel.com. On information and belief, Intel’s customers directly

infringe the ‘025 Patent by, for example, making, using, offering to sell, and selling within the

United States, and importing into the United States, without authority or license, products

containing the above-described Intel products.

       205.    VLSI is informed and believes, and thereon alleges, that Intel has contributed to the

infringement by its customers of the ‘025 Patent by, without authority, importing, selling and

offering to sell within the United States materials and apparatuses for practicing the claimed

invention of the ‘025 Patent both inside and outside the United States. For example, the above-

described products constitute a material part of the inventions of the ‘025 Patent and are not staple

articles or commodities of commerce suitable for substantial noninfringing use. On information

and belief, Intel knows that the above-described products constitute a material part of the

inventions of the ‘025 Patent and are not staple articles or commodities of commerce suitable for

substantial non-infringing use. On information and belief, Intel’s customers directly infringe the

‘025 Patent by, for example, making, using, offering to sell, and selling within the United States,




                                              - 74 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 75 of 77 PageID #: 75




and importing into the United States, without authority or license, products containing the above-

described Intel products.

        206.    As a result of Intel’s infringement of the ‘025 Patent, VLSI has been damaged.

VLSI is entitled to recover for damages sustained as a result of Intel’s wrongful acts in an amount

subject to proof at trial.

        207.    To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the ‘025 Patent.

        208.    In addition, Intel’s infringing acts and practices have caused and are causing

immediate and irreparable harm to VLSI.

        209.    VLSI is informed and believes, and thereon alleges, that Intel’s infringement of the

‘025 Patent has been and continues to be willful. As noted above, Intel has had knowledge of the

‘025 Patent, or, at minimum, has been willfully blind to the existence of the ‘025 Patent. Moreover,

after service of this Complaint, Intel undisputedly had knowledge of its infringement of the ‘025

Patent. Intel has deliberately continued to infringe in a wanton, malicious, and egregious manner,

with reckless disregard for VLSI’s patent rights. Thus, Intel’s infringing actions have been and

continue to be consciously wrongful.

                                     PRAYER FOR RELIEF

        WHEREFORE, VLSI prays for judgment against Intel as follows:

        A.      That Intel has infringed, and unless enjoined will continue to infringe, each of the

        Asserted Patents;

        B.      That Intel has willfully infringed each of the Asserted Patents;




                                              - 75 -
 Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 76 of 77 PageID #: 76




        C.      That Intel pay VLSI damages adequate to compensate VLSI for Intel’s

        infringement of each of the Asserted Patents, together with interest and costs under 35

        U.S.C. § 284;

        D.      That Intel be ordered to pay prejudgment and post-judgment interest on the

        damages assessed;

        E.      That Intel pay VLSI enhanced damages pursuant to 35 U.S.C. § 284;

        F.      That Intel be ordered to pay supplemental damages to VLSI, including interest, with

        an accounting, as needed;

        G.      That Intel be enjoined from infringing the Asserted Patents, or if its infringement

        is not enjoined, that Intel be ordered to pay ongoing royalties to VLSI for any post-

        judgment infringement of the Asserted Patents;

        H.      That this is an exceptional case under 35 U.S.C. § 285, and that Intel pay VLSI’s

        attorneys’ fees and costs in this action; and

        I.      That VLSI be awarded such other and further relief, including equitable relief, as

        this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), VLSI hereby demands a trial by jury on

all issues triable to a jury.




                                               - 76 -
Case 1:19-cv-00426-CFC Document 1 Filed 03/01/19 Page 77 of 77 PageID #: 77




Dated: March 1, 2019                  Respectfully submitted,

                                      FARNAN LLP

                                      /s/ Brian E. Farnan
                                      Brian E. Farnan (Bar No. 4089)
                                      Michael J. Farnan (Bar No. 5165)
                                      919 N. Market Street, 12th Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 777-0300
                                      Facsimile: (302) 777-0301

                                      Attorneys for Plaintiff VLSI Technology LLC




                                  - 77 -
